Exhibit 10.6
FORM OF
STOCK OPTION AGREEMENT
CONAGRA FOODS, INC.
   Stock Option Agreement, hereinafter referred to as the “Option” or the
“Agreement”, is made on the ___day of                     , 20___, between
ConAgra Foods, Inc., a Delaware Corporation (“ConAgra Foods”) and the Optionee.
           1. Grant of Option. ConAgra Foods hereby grants an Option on shares
of ConAgra Foods’ common stock (the “Common Stock”) to the Optionee, as follows:

     
 
  Optionee:      [as applicable: CEO or EVP, External Affairs and President,
Commercial Foods]
 
   
 
  Number of Shares:                                     
 
   
 
  Exercise Price per Share:                           
 
   
 
  Date of Grant:                            
 
   
 
  Plan Name: The ConAgra 2009 Stock Plan (the “Plan”)
 
   
 
  Type of Option: Non-qualified
 
   
 
  Expiration Date:                                           
 
   
 
  Term of Option:                                            

           IN WITNESS WHEREOF, ConAgra Foods and the Optionee have caused this
Agreement to be executed effective as of the date first written above. ConAgra
Foods and the Optionee acknowledge that this Agreement includes eight pages
including this first page. The Optionee acknowledges reading and agreeing to all
eight pages.

         
CONAGRA FOODS, INC.
  OPTIONEE    
 
       
By:
       
 
 
 
[as applicable: CEO or EVP, External Affairs and President, Commercial Foods]  
 
Date:
  Date:    
 
 
 
   

55



--------------------------------------------------------------------------------



 



     2. Definitions: Terms not otherwise defined herein shall have the meanings
ascribed to them in an Employment Agreement between ConAgra Foods and the
Optionee dated effective as of [insert applicable date: August 31, 2005 or
December 1, 2005] (as amended, the “Employment Agreement”). The following terms
shall have the respective meanings set forth below:
     a. “Change of Control” means:
     (i) the acquisition (other than from ConAgra Foods) by any person, entity
or “group,” within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934 (the “Exchange Act”), (excluding, for this purpose, the
Company, or any employee benefit plan of the Company which acquires beneficial
ownership of voting securities of ConAgra Foods) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of
either the then outstanding shares of common stock or the combined voting power
of ConAgra Foods’ then outstanding voting securities entitled to vote generally
in the election of directors; or
     (ii) individuals who, as of the date hereof, constitute the Board (as of
the date hereof the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board, provided that any person becoming a director
subsequent to the date hereof whose election, or nomination for the election by
ConAgra Foods’ shareholders, was approved by a vote of at least a majority of
the directors then comprising the Incumbent Board shall be, for purposes of this
Agreement, considered as though such person were a member of the Incumbent
Board; or
     (iii) consummation of a reorganization, merger or consolidation, in each
case, with respect to which persons who were the stockholders of ConAgra Foods
immediately prior to such reorganization, merger or consolidation do not,
immediately thereafter, own more than 50% of the combined voting power entitled
to vote generally in the election of directors of the reorganized, merged or
consolidated company’s then outstanding voting securities, or a liquidation or
dissolution of ConAgra Foods or of the sale of all or substantially all of the
assets of ConAgra Foods.
          b. “Company” means ConAgra Foods (and any successor thereto) and its
Subsidiaries.
          c. “Continuous Employment” means the absence of any interruption or
termination of employment by the Company. Continuous Employment shall not be
considered interrupted in the case of sick leave, Long Term Disability, military
leave or any other leave of absence approved by the Company.

56



--------------------------------------------------------------------------------



 



          d. “Retiree Eligible” means terminating employment with the Company
following [insert applicable date: August 31, 2010 or December 1, 2010], or, if
earlier, due to death or disability, or involuntary termination without Cause or
resignation for Good Reason, each as defined in the Employment Agreement.
          e. “Subsidiaries” means any corporation, partnership, joint venture or
other entity in which ConAgra Foods owns, directly or indirectly, 25% or more of
the voting power or of the capital interest or profits interest (within the
meaning of Internal Revenue Code Section 414(c)) of such entity.
     3. Vesting and Exercise of Option. This Option shall be vested and
exercisable with respect to forty percent (40%) of such options on              
               ; an additional thirty percent (30%) of such options on         
            ; and the balance of such options on                           .
Unless otherwise provided in this Agreement, all such installments shall vest
and be exercisable from the commencement date thereof and ending seven years
after the date of this Agreement, all in accordance with the terms of this
Agreement.
          a. Change of Control. In the event of Change of Control, the Option
granted pursuant to this Agreement shall become immediately exercisable with
respect to the full number of shares subject to this Option.
          b. Termination of employment; Early Vesting; Cancellation.
     (i) In the event Optionee becomes Retiree Eligible, this Option shall
become fully vested.
     (ii) In the event the Company terminates the employment of the Optionee
with Cause, this Option shall terminate and all unexercised options shall lapse.
     (iii) In the event the Optionee’s Continuous Employment terminates for any
reason except as provided in Section 2(b)(i) or (ii), unvested options shall
immediately cancel and any vested options not exercised during the exercise
period set forth in Section 3(c) shall be cancelled at the end of the applicable
exercise period.
          c. Right to Exercise. This Option shall be exercisable during the term
of the Option, by the Optionee:
     (i) while the Optionee is in Continuous Employment;
     (ii) for a period ending 90 days after the Optionee’s Continuous Employment
terminates for any reason except as provided in Section 2(b)(i) or (ii). The
options that may be exercised are those that are vested (and not previously
exercised) at the time such termination of employment occurs;
     (iii) for the remaining the term of the Option in the event the Optionee
becomes Retiree Eligible.
          d. Method of Exercise. This Option shall be exercisable by a written
notice which shall:
     (i) state the election to exercise the Option, the number of shares in
respect of which it is being exercised, the person in whose name the stock
certificate or certificates for such shares of Common Stock is to be registered,
his/her address and social security number;

57



--------------------------------------------------------------------------------



 



     (ii) be signed by the person or persons entitled to exercise the Option
and, if the Option is being exercised by any person or persons other than the
Optionee, be accompanied by proof satisfactory to counsel for ConAgra Foods of
the right of such person or persons to exercise the Option. Payment of the
purchase price of any shares with respect to which the Option is being exercised
shall accompany the written notice of exercise and shall be by one or any
combination of the following:

  i.   cash,     ii.   check,     iii.   wire transfer,     iv.   certified or
cashier’s check,     v.   subject to the provisions of any Insider Trading
Agreement, by delivering previously owned shares of Common Stock held by the
Optionee for at least six months valued at Fair Market Value in accordance with
Section 6.4 of the Plan, or     vi.   subject to the provisions of any Insider
Trading Agreement, by irrevocably authorizing a third party to sell shares of
Common Stock (or a sufficient portion thereof) acquired upon exercise of the
Option and remitting to ConAgra Foods a sufficient portion of the sale proceeds
to pay both the entire exercise price and amounts owed under Section 3(e) of
this Agreement.

          e. Restrictions on Exercise. As a condition to exercise of this
Option, ConAgra Foods may require the person exercising this Option to make any
representation and warranty to ConAgra Foods as may be required by any
applicable law or regulation.
          f.  Payment of Taxes Upon Exercise. As a condition of the issuance of
shares of Common Stock upon exercise hereunder, the Optionee agrees to remit to
the Company at the time of exercise of this Option any taxes required to be
withheld by the Company under Federal, state or local law as a result of the
exercise. The minimum statutory tax withholding amount may be paid by one or any
combination of the following:
i. cash,
ii. check,
iii. wire transfer,
iv. certified or cashier’s check,
v. subject to the provisions of any Insider Trading Agreement, by delivering
previously owned shares of Common Stock held by the Optionee for at least six
months valued at Fair Market Value in accordance with Section 11.4 of the Plan,
or

vi. subject to the provisions of any Insider Trading Agreement, by irrevocably
authorizing a third party to sell shares of Common Stock (or a sufficient
portion thereof) acquired upon exercise of the Option and remitting to ConAgra
Foods a sufficient portion of the sale proceeds to pay both the entire exercise
price and amounts owed under Section 3(e) of this Agreement.

58



--------------------------------------------------------------------------------



 



In addition, the Optionee may deliver previously acquired shares of Common Stock
held by the Optionee for at least six months in order to satisfy additional tax
withholding above the minimum statutory tax withholding amount permissible,
provided, however, the Optionee shall not be entitled to deliver such additional
shares if it would cause adverse accounting consequences for ConAgra Foods.
     4. Non-Transferability of Option. Except as may otherwise be permitted by
the Human Resources Committee of the Board of Directors, this Option may not be
assigned, transferred, pledged or hypothecated in any manner (otherwise than by
will or the laws of descent or distribution) nor may the Optionee enter into any
transaction for the purpose of, or which as the effect of, reducing the market
risk of holding the Option by using puts, calls or similar financial techniques.
This Option may be exercised during the lifetime of the Optionee only by the
Optionee. The terms of this Option shall be binding upon the executors,
administrators, heirs, successors and assigns (the “Successors”) of the
Optionee.
     5. Stock Subject to the Option. The Company will not be required to issue
or deliver any certificate or certificates for shares to be issued hereunder
until such shares have been listed (or authorized for listing upon official
notice of issuance) upon each stock exchange on which outstanding shares of the
same class are then listed and until the Company has taken such steps as may, in
the opinion of counsel for the Company, be required by law and applicable
regulations, including the rules and regulations of the Securities and Exchange
Commission, and State Securities laws and regulations, in connection with the
issuance or sale of such shares, and the listing of such shares on each such
exchange. The Company will use its best efforts to comply with any such
requirements.
     6. Adjustments Upon Changes in Capitalization. If all or any portion of the
Option is exercised subsequent to any stock dividend, upon subdivision,
split-up, combination or reclassification of the Common Stock or a merger or
consolidation involving ConAgra Foods, the Human Resources Committee of the
Board of Directors shall make equitable adjustment in the number and type of
shares subject to this Option and adjustment in the per share Option Price,
provided, however, that no fractional share shall be issued upon subsequent
exercise of the Option and the aggregate price paid shall be appropriately
reduced on account of any fractional share not issued. No adjustment shall be
made if such adjustment is prohibited by Section 5.4 of the Plan (relating to
Section 409A of the Code).
     7. Notices. Each notice relating to this Agreement shall be in writing.
Each notice shall be deemed to have been given on the date it is received. Each
notice to the Company shall be addressed to its principal office in Omaha,
Nebraska, Attention: Compensation. Each notice to the Optionee or any other
person or persons entitled to exercise the Option shall be addressed to the
Optionee’s address as shown on the Company’s records. Anyone to whom a notice
may be given under this Agreement may designate a new address by notice to the
effect.
     8. Benefits of Agreement. This Agreement shall inure to the benefit of and
be binding upon each successor of ConAgra Foods. All obligations imposed upon
the Optionee and all rights granted to the Company under this Agreement shall

59



--------------------------------------------------------------------------------



 



be binding upon the Optionee’s Successors. This Agreement shall be the sole and
exclusive source of any and all rights which the Optionee or his Successors may
have in respect to the Plan or any Options or Common Stock granted or issued
thereunder whether to himself or to any other person.
     9. Resolution of Disputes. Any dispute or disagreement which should arise
under or as a result of or in any way related to the interpretation,
construction or application of this Agreement will be determined by the Human
Resources Committee of the Board of Directors. Any determination made hereunder
shall be final, binding and conclusive for all purposes. This Agreement and the
legal relations between the parties hereto shall be governed by and construed in
accordance with the laws of the state of Nebraska.

60